Case 1:18-cv-10225-MLW Document 355-24 Filed 08/16/19 Page 1 of 3




            EXHIBIT 24
   Case 1:18-cv-10225-MLW Document 355-24 Filed 08/16/19 Page 2 of 3

                                                                  Office of E1iforce111ell/ and Removal Operations

                                                                   U.S. Department of Homeland Security
                                                                   500 I 2th Street, SW
                                                                   Washington, D.C. 20536


                                                                   U.S. Immigration
                                                                   and Customs
                                                                   Enforcement


C/O Immigration and Customs Enforcement
Boston Field Office

                             Decision to Continue Detention

This letter is to inform you that the U.S. Immigration and Customs Enforcement (ICE) has
reviewed your custody status and detennined that you will not be released from custody at this
time. This decision was based on a review of your file record and/or personal interview and
consideration of any in.formation you submitted to ICE reviewing officials.

You are a native arid citizen of the Republic of Guinea-Bissau who last entered the United States
on December 9, 2002, asa Non-Immigrant. You have been convicted of the crime of Assault
and Battery. On October 1.8, 2007, you were issued a Final Order of Removal by an Immigration
Official. ICE is currently working with the Government of the Republic of Guinea-Bissau to
secure a travel document for your removal from the United States. A travel document from the
Government of the Republic of Guinea-Bissau is expected, therefore you are to remaii1 in ICE
custody at this time.

This decision, however, does not preclude you from bringing forth evidence in the funtre to
demonstrate a goodTeason why your removal is unlikely. You are advised that pmsuant to
Section 241(a)(l)(C) of the Immigration and Nationality Act (INA) you must demonstrate that
you are making reasonable efforts to comply with the order of removal, and that you are
cooperating with ICE efforts to remove you by taking whatever actions ICE requests to affect
your removal.

You are also advised that any willful failure or refusal on your part to make timely application in
good faith for travel or other documents necessary for your departure, or any conspiracy or
actions to prevent your removal or obstruct the issuance ofa travel document, may subject you to
criminal prosecution under 8 USC § l 253(a).



                                                                                 tUY 2 0 7G19
Heath Simo"( \ ~ - - -- -
HQ RIO Chief                                                                   Date




                                                                     www.ice.gov
      Case 1:18-cv-10225-MLW Document 355-24 Filed 08/16/19 Page 3 of 3


Decision to Continue Detention

Page2

                                           PROOF OF SERVICE

(1)     Personal Service (Officer to complete both (a) and (b) below.)

        (a)      I                                _ _ __, _ _\
                                                             _)_ 0, _ _ _ ___,
                                                                •_
                               Name of ICE Officer                                     Title
certify that I served                                                                          with a copy of

this document at     7\.>,-.,c,<--'')"ln
                                                 NamJ_ ~f detainee
                                           Chr'!7 [E'L.     on (p    rsl Lr?
                                                                         J
                                                                                               ( ~ _ /0
                                                                                      , at____,_,.__ _ _ __
                                   Institution                         Date                     Time

        (b)      I certify that I served the custodian _ _ _ _ _ _ _ _ _ _ _ _ _ __.
                                                                      Name of Official
_ _ _ _ _ _ _ _ _ _ __,at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,on
                 Title                                               Institution
_ _ _ _ _ _ _ with a copy of this document.
          Date

                                                  OR
(2)     Service by certified mail, return receipt. (Attach copy of receipt)

                 I _ _ _ _ _ _ _ _ _ __, _ _ _ _ _ _ _ _ __,.....,.._, certify
                               Name of ICE Officer                            Title
that I served _ _ _ _ _ _ _ _ _ _ _ _ _and the custodian _ _ _ _ _ _ _ ___.
                           Name of detainee                                            Name of OffiQial
with a copy of this document by certified mail at _ _ _ _ _ _ _ _ _ _ _ on _ __
                                                                Institution                            Date




Detainee ~ignatun::__.~~·---S£"i-----'f)~------




( ) cc: Attorney of Record or Designated Representative
( ) cc: A-File
